  Case 18-18072-elf      Doc 16-1 Filed 02/11/19 Entered 02/11/19 13:52:46               Desc
                              Proposed Order Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :       CHAPTER 7
                                                    :
MICHAEL J. and NICOLE M. SCHULTZ,                   :       BANK. NO. 18-18072-ELF
                                                    :
                      Debtors.                      :

                                 ORDER DISMISSING CASE

               AND NOW, this ____ day of March, 2019, upon consideration of the U. S.

trustee's Motion to Dismiss Pursuant to 11 U.S.C. § 707(b), and the Debtors’ response, if any, it

is now, therefore: ORDERED that the U. S. trustee's Motion is GRANTED and this case is

hereby DISMISSED.




                                                    ______________________________
                                                    Honorable Eric L. Frank
                                                    United States Bankruptcy Judge
